                               CASE 0:13-cv-03451-SRN-HB Document 4699 Filed 11/07/18 Page 1 of 1

                                               UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MINNESOTA

                                                           CIVIL JURY TRIAL
In re: RFC and ResCap Liquidating Trust                                                    COURT MINUTES
Litigation                                                                          Case Number: 13cv3451 (SRN/HB)

                                                                         Date:                  November 7, 2018
This document relates to:                                                Court Reporter:        Carla Bebault
ResCap Liquidating Trust v. Home Loan Center,                            Courthouse:            St. Paul
No. 14-cv-1716                                                           Courtroom:             7B
                                                                         Time in Court:         8:33 - 9:36 a.m.; 1:00 - 4:20 p.m.
                                                                         Time in Court:         4 Hours & 23 Minutes

Trial before Hon. Susan Richard Nelson, United States District Judge.

APPEARANCES:
   For Plaintiff:                     Isaac Nesser, Deborah Brown, Jennifer Barrett, Sascha Rand, Peter Calamari, William Price,
                                      Anthony Alden, Matthew Scheck, Donald Heeman, Jessica R. Nelson, Randi J. Winter.

   For Defendant:                     Matthew Johnson, N. Mahmood Ahmad, Kyle Thomason, Jesse Smallwood, Matthew
                                      Nicholson, R. Hackney Wiegmann, Krista Anderson.


PROCEEDINGS:

   :       JURY Trial Held.
   :       Closing arguments by Mr. Johnson for Defendant, and Mr. Price for Plaintiff.
   :       Jury received case at 4:12 p.m.
   :       Jury sent out a note at 4:25 p.m. announcing that it would end deliberations for the day at 4:30 p.m., returning
           to resume deliberations on November 8, 2018 at 8:30 a.m.




CLERK'S USE ONLY:
  : Number of trial days with evidence - 13.
  : Exhibits returned to counsel or parties.

                                                                                                                              s/SMD
                                                                                                       Signature of Courtroom Deputy



M:\templates\cv trial - Art III wpt                                                                                    Template Updated 04/2013
